As I address this historic seventieth session of the General Assembly, I join in the chorus of congratulations to the President on assuming the high honour and Office of President of the General Assembly. Please permit me to take this opportunity to wish him a successful tenure, which I am sure will be guaranteed by his experience as Speaker of the Parliament of Denmark.
It has been 70 years since this great vessel of peace took flight following the atomic destruction of the Second World War. At that time, people throughout the planet were of one mind that the pursuit of peace was the supreme objective. For 70 years we have grappled with our mission in the midst of war and conflict and sometimes we have even questioned our effectiveness.
For 70 years we have been coming to the General Assembly to deliver statements of glorious intention, only to be disappointed by inaction or adverse decisions. After 70 years the time has come to confront our collective conscience and reconcile our words with our actions. As we subject ourselves and the global Organization to new levels of critical examination we must answer the question: are we still on course to securing a world of peace or are we evading the urgent
26/29 15-29822

02/10/2015 A/70/PV.26
course of duty which calls upon us to act with wisdom, humility and love for humankind?
We must also focus on what we have achieved and the work that we need to do, now and in the future. As we engage in this process of introspection and reflection, we must seize the opportunity for rededication and regeneration for the United Nations to continue addressing the increasingly complex issues of human survival.
The President has assumed office at a time of tremendous trial for many people throughout the world. Today many of our Middle Eastern brothers and sisters in Iraq, Libya, Syria and elsewhere find their lives transformed by graphic experiences of disturbance, personal trauma and, in some instances, much physical and mental pain. That is a human tragedy of unthinkable proportions, and the people of Saint Lucia and other small countries look on in near disbelief at the huge exodus of people from those previously prosperous countries.
Suddenly, the leaders and peoples of the European countries to which those migrants on the move have sought refuge find themselves gripped by surprise and concern as they search to find the correct reaction to this humanitarian crisis. We can well understand the dilemma faced by receiving countries, which have to balance their particular national interests against their wider global responsibility. They know that the more new immigrants they accept, the more they will have to accept as others desperate to escape those situations of suffering and trauma flock to friendlier fraternal nations.
We note that this huge migration flow is towards Europe, some of whose countries border or face the Middle East zone. Although we are geographically far away from the crisis, the human suffering burns our collective Caribbean heart. And even as we see the inevitability of Europe’s responsibility to bear the brunt of this tragedy, we recognize the long history of the interplay between Europe and the Middle East.
As we see and hear some in Europe express concern about the magnitude of the challenge, we want to encourage and assure them that the right thing can and must be done. Smaller and poorer nations have demonstrated a humanity and generosity that has made a big difference whenever and wherever they assisted.
In the Caribbean we offer the example of Cuba, which despite being saddled with a United States economic embargo for more than 50 years has been able to provide scholarships to train thousands of professionals from the Caribbean and Latin America every year. In addition, Cuba’s support in combating various medical epidemics throughout the world, including the recent Ebola crisis in Africa, has been exemplary and legendary. Therefore Europe, despite the magnitude of the challenge, as a group of powerful countries can respond effectively within the framework of its integrated whole and be comforted and inspired by the example of Cuba.
As a global community our interests cannot be served in the morbid scenario of conflict and war. It is in that context that Saint Lucia extends commendation to both the United States Administration and the Government of Iran for working out a diplomatic solution that will manage the nuclear threat in the region for the next 15 years. That is certainly in keeping with the peacebuilding mission of the United Nations. This approach will not only lead to a general lessening of tension but may set the stage for the West and the Middle East to work out a rational and convincing strategy to tackle the root causes of conflict in that area, thereby re-establishing peace and tranquillity in that part of the world.
In that connection, Saint Lucia appeals for a similar approach to the continuing Israeli/Palestinian conflict, one that will result in the resolution of that longstanding issue. In our seventieth year, we must assert the supremacy of international law and diplomacy. Resolution 181, of 29 November 1947, calls for the establishment of both the State of Israel and that of Palestine. My country reiterates its call for the recognition of the statehood of Palestine and its full membership of the Organization.
Clearly, a powerful byproduct of conflict and war is the displacement of people — physically, socially and economically. Nonetheless, Saint Lucia and other small States expect that present events will reinforce the notion that we now live in one world where your troubles are mine and my troubles are yours, and that there will be a greater concern to have problems resolved through genuine diplomatic engagement rather than through the force of power.
Countries like my own are acutely aware that the problems of others far away throughout the world can
15-29822 27/29

A/70/PV.26 02/10/2015
easily wash on to our shores. We are very mindful, therefore, that even when we do not feel directly impacted there is the very real possibility that the consequences may spill over into our region. We have often experienced that through the volatile prices of oil and petroleum products. It has also been spurred by political turmoil and financial disturbances in far off regions but which often have a substantial impact upon our own plans for development and economic progress. The theatre of war is also present in our region.
From an economic perspective, small States like Saint Lucia are literally terrorized by the constant attacks of the rich and powerful on any economic advances by the poor and powerless, which place our future in persistent peril. How can we be expected to be stable and secure if our vulnerabilities as small island developing States are constantly ignored and overlooked? How is our war on poverty supposed to succeed and be sustained if at every turn it is systematically undermined by the regressive imposition of policies by the international community, whether in the form of illogical economic graduation, insensitive erosion of trade preferences or inexplicable black listing of our financial jurisdictions?
This geographic and economic insecurity has become the central source of domestic instability. To increase the specific gravity of our economic problems, from an environmental standpoint small States like Saint Lucia face growing insecurity as climate change unleashes increasingly deadly and destructive disasters upon us. We are now all aware of the recent devastation of Dominica by Tropical Storm Erika, which caused damage amounting to almost 100 per cent of its gross domestic product (GDP). As I speak now, Joaquin continues its decimating march across the economic and environmental fabric of the Bahamas. These two most recent examples, only weeks apart, are vivid testimony to the ferocity of the threats that confront us.
In addition, small States like my own find ourselves today trapped in a situation where the erosion of trade preferences and a decline in official development assistance and foreign direct investment have caused us to engage in increased borrowing to meet our current social and economic obligations resulting in high debt to GDP ratios. That has narrowed the room for fiscal policy flexibility and fiscal manoeuvring. This is further compounded by the increased security costs of responding to the negative impacts of the illicit
trade in small arms and illegal narcotics, as well as reconstruction costs following natural disasters.
The new global partnership for sustainable economic and social development provides a platform from which to tackle human security in all its facets. We firmly support the international community consistently working to minimize the causes of global and regional insecurity.
In that vein, 2015 provides a once-in-a-generation opportunity to set a transformational global agenda for sustainable development. The quartet of global agreements forged towards that end — on disaster risk reduction, financing for development, the post- 2015 development agenda and the new climate change agreement yet to be finalized — are intended to usher in a new era of sustainable development for all. The adoption of the 17 Sustainable Development Goals suggests that we have progressed our understanding of the profound challenges that face developing countries. However, the economic, social and environmental security of small island developing States like my own rests in the effective implementation of these agreements.
Small countries like Saint Lucia can hardly withstand externally induced insecurity. We require for our development a context of regional and international harmony, which is dependent on linkages far from our immediate environments. So there is substantial concern that small States with limited material or diplomatic outreach do not have access to arrangements that allow them to speedily draw support from outside to inhibit or minimize environmental insecurity.
The major countries of the globe, and indeed the members of the Security Council, would no doubt be sensitive to the issues of insecurity. But what small countries have always known, and larger Powers are now beginning to recognize, is that harmful events in particular sections of the globe have the potential to affect and draw in all of us as members of today’s integrated global system.
Saint Lucia maintains its position that expansion in both the permanent and non-permanent categories of membership of the Security Council is imperative to better reflect the contemporary world realities and achieve a more accountable, representative, transparent — and more important— relevant Security Council. We applaud what we have achieved during the past year by moving the process now to text-based
28/29 15-29822

02/10/2015 A/70/PV.26
negotiations, and look forward to the realization of that process.
In Saint Lucia, and in the other members of the Western Hemisphere, there is a general sense of relief and welcome at the diplomatic reconciliation that has been taking place between the United States and the Republic of Cuba. The Government of Saint Lucia believes that this initiative opens the way to a full-scale reconciliation of hemispheric relations. It removes unnecessary impediments to our efforts at regional and hemispheric cooperation. It consolidates the channels that are necessary for pursuing viable paths of regional economic integration, and it allows small countries like Saint Lucia to utilize the scale of the regional platform to initiate plans and processes that can be mutually beneficial in the Caribbean region and in the hemisphere as a whole.
Furthermore, it is another indication of the removal of situations and stratagems that serve only to create sources of insecurity. We are firmly of the view that countries in our hemisphere committed to this perspective now have an opportunity, on the basis of the initiative taken by Pope Francis and by the President of the United States of America, to promote the path of peaceful resolution of disputes in full awareness of the fact that national or regional conflicts are inhibitors to persistent economic growth and therefore social stability.
The normalization of relations within our hemisphere is also an indication that old conflicts and disputes kept frigid by the era of the Cold War, are giving way to new avenues of cooperation and collaboration among countries. In addition, the post-world-war period has begun to give way to new arrangements or efforts at reconciliation that permit peaceful relations in various parts of the world.
The Government of Saint Lucia, which has official relations with the Government of the Republic of China on Taiwan, notes the continuing interchange between that State and the People’s Republic of China, which is defined in particular by the economic relations in
which they are mutually involved. We believe that as we retain the status quo of accrediting recognition to Taiwan, it is not for us but for themselves to indicate the appropriate template in the relations between the two countries.
As I prepare to bring my presentation to its logical conclusion, I want to return to a reflective mode on the 70 years of the United Nations. There have been problems, of course, but there have also been successes. In the words of the late President John Fitzgerald Kennedy “Let us not curse the remaining dark. Let us continue to gather the light.”
There will continue to be challenges and difficult issues that test the resolve of members, as well as those cited by many academics that are important to our international relations — for example, the resolution of national identity and self-determination issues; the increasing importance of non-State actors; great Power involvement in the third world; the role of religion in international politics; global militarization; and the perceived impotence of international law and international organizations such as the United Nations in dealing with very complicated forms of violent and non-violent conflict resolution.
But we must continue to advance the principles of reasoned discussion, dialogue and discourse, and the unswerving pursuit of peace. In the 31 years between 1914 and 1945, the world experienced two world wars, but in the 70 years since the end of the Second World War the United Nations has kept the world away from widespread war.
Let us work, hope and pray that we remain true to our peaceful character and that, even in the midst of provocation, we seek to keep the world safe, projecting an orientation of enforcing peaceful relations and shedding no innocent blood. Therefore, from Saint Lucia to the President I convey once again our warmest congratulations as he guides our proceedings over the next year.
